Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Parker (US 20170148267 A1) discloses a virtual world game where users attempt to capture a virtual celebrity (e.g., an in-game representation of a real or fictional celebrity) for game credits. The term "capture" means to perform a task with respect to a virtual celebrity. The task, as described in non-limiting examples throughout this disclosure, may include obtaining a virtual autograph from the virtual celebrity, taking a virtual "selfie" picture with the virtual celebrity, and/or performing other actions with respect to the virtual celebrity. Once a virtual celebrity is captured by a player, the player may collect a virtual autograph and "selfie" picture with the virtual celebrity.
Ringo (US 9378560 B2) discloses a method for customizing a product. For example, consumer identification information may be received from a consumer, such as a name of the consumer, or a customization desired by the consumer, in which a product may then be customized with this information. In one embodiment, a product may include a stock image or a stock video. Information may be received from the consumer, such as a personal image or personal video, in which the stock image may be customized with the personal image. With respect to the movie industry, this may involve an image of or related to the movie being customized with an image of the consumer, such as by superimposing an image of the consumer within the movie image. In addition to the web-store, in an embodiment in which a software application may be in use, the software application may be used to facilitate this 
Gentile et al. (US 20100027961 A1) discloses systems and methods are disclosed that allow users to select a role to play in a prerecorded video, such as a movie scene, and to replace an original actor of that role with the user's performance. In certain examples, the user selects a prerecorded scene from which a character has been removed and records his or her performance. The interactive role performance system can insert the user's performance in place of the original character, thereby creating the appearance that the user is interacting, such as in real-time, with the other characters in the movie scene. Moreover, systems and methods can further utilize background subtraction techniques to isolate the user image. In further examples, the recorded user performance is stored separately from the prerecorded video.  Editing software can be used to entirely remove actors from a scene, allowing the washed content to be used as the prerecorded background into which the user is inserted and simplifying the user image insertion step during the compositing process. See figures 5A, 5B, 5C, 5D.
However, the closest prior art of record, does not disclose “wherein the processor 1s configured to: read a first QR code from a user device using the camera; send a session identifier extracted from the QR code to a server; receive user input from a user device selecting individuals; select media content from a media library based on the received user input." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.



However, the closest prior art of record, namely, Barry et al. does not disclose “setting up tab height positions in the first tab sheets corresponding to the insertion page positions designated in the first insertion page position setting part, and automatically setting up tab height positions in the second tab sheets corresponding to the insertion page positions designated in the second insertion page position setting part based on the tab height positions 
Dependent claims 2-7 are allowable as they depend from an allowable base independent claim 1.
Independent claims 8 and 20 are citing the same or similar subject matter and are also allowed.
Dependent claims 9-19 are allowable as they depend from an allowable base independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677